

REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of the 12th day of January, 2010, by SPECTRUMDNA, INC., a Delaware corporation
(the “Company”), in favor of each of the investors who have or will have
purchased Units (the “Units”) of the Company offered in a private placement by
the Company (the “Offering”), with each Unit consisting of one million
(1,000,000) shares of Common Stock, par value $.001 per share (the “Common
Stock”), of the Company, and one million (1,000,000) Common Stock Purchase
Warrants (individually, the “Warrant”, and collectively, the “Warrants”), with
each Warrant entitling the holder thereof to purchase at any time from the final
closing of the Offering through five (5) years thereafter one share of Common
Stock at a price of $0.25 per share.   Such investors or permitted transferees
who is a subsequent holder of any Warrant or Registrable Securities (as
hereinafter defined) are each referred to herein as an “Investor” and,
collectively, as the “Investors”.  Any party exercising any rights pursuant to
this Agreement shall execute a counterpart signature page hereto and shall be
bound to all of the terms and conditions of this Agreement.


WHEREAS, in connection with certain Subscription Agreements among the Investors
and the Company (the “Subscription Agreements”), which have been executed in
connection with the Offering, the Company has agreed, upon the terms and
conditions of the Subscription Agreements to issue and sell to the Investors an
aggregate of up to twenty (20) Units, subject to an over-allotment of up to an
additional five (5) Units.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto agree as follows:


1.             Definitions.


Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Subscription Agreements or in the
Company’s Confidential Private Placement Memorandum, dated as of September 15,
2009, as amended or supplemented.  As used herein, the following terms shall
have the following meanings:


Commission:  The United States Securities and Exchange Commission.


Person:  Any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization or government or other
agency or political subdivision thereof.


Prospectus:  The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

 
 

--------------------------------------------------------------------------------

 


Registrable Securities:  The shares of Common Stock included in the Units and
the shares of Common Stock underlying the Warrants included in the Units, until
such time as (i) a Registration Statement covering such Registrable Securities
has been declared effective by the Commission and such Registrable Securities
have been disposed of pursuant to such effective Registration Statement or (ii)
such Registrable Securities are saleable pursuant to Rule 144 (or any similar
provision then in force) under the Securities Act, without limitation on volume
or manner of sale, whichever is earlier.


Registration Statement:  Any registration statement of the Company that covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statements, including post effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.


Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


2.            Registration Rights. Within sixty (60) days following the final
closing of the Offering, the Company shall prepare and file with the Commission
an appropriate Registration Statement for the purpose of registering for public
resale the Registrable Securities sold to the Investors pursuant to the
Subscription Agreements or held by an Investor.  The Company shall use its good
faith best efforts to ensure that the Registration Statement is declared
effective within one hundred eighty (180) days of such closing.  The Company
will agree to take all actions as are necessary to keep the Registration
Statement effective until the date on which all Registrable Securities purchased
by the Investors or held by an Investor may be sold without limitation on volume
or manner of sale in accordance with all rules and regulations regarding sales
of securities pursuant to Rule 144.  Each Investor shall respond promptly and
accurately to Company’s request at reasonable intervals regarding the amount of
Registrable Securities then held by such Investor.


3.            Registration Procedures.  In connection with the registration
obligations of the Company pursuant to the terms and conditions of this
Agreement, the Company shall:


    (a)           As promptly as practicable prepare and file with the
Commission such amendments and post-effective amendments to the Registration
Statement as may be necessary to keep such Registration Statement effective for
the period required pursuant to Section 2; cause the Prospectus to be
supplemented by any required Prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act; and comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Investors covered by such Registration Statement (sometimes
herein referred to as the “Selling Holders”) set forth in such Registration
Statement or supplement to the Prospectus;

 
2

--------------------------------------------------------------------------------

 


(b)           As promptly as practicable furnish to any Selling Holder and the
underwriters, if any, without charge, such number or conformed copies of such
Registration Statement and any post-effective amendment thereto and such number
of copies of the Prospectus (including each preliminary Prospectus) and any
amendments or supplements thereto, and any documents incorporated by reference
therein, as such Selling Holder or underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities being sold by such
Selling Holder (it being understood that the Company consents to the use of the
Prospectus and any amendment or supplement thereto by each Selling Holder and
the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto);


(c)           On or prior to the date on which the Registration Statement is
declared effective, register or qualify such Registrable Securities under such
other securities or “blue sky” laws of such jurisdictions as any Selling Holder
or underwriter, if any, reasonably requests and do any and all other acts and
things which may be necessary or advisable to enable such Selling Holder to
consummate the disposition in such jurisdictions of such Registrable Securities
owned by such Selling Holder; keep each such registration or qualification (or
exemption therefrom) effective during the period which the Registration
Statement is required to be kept effective; and do any and all other acts or
things reasonably necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the applicable
Registration Statement; provided that the Company shall not be required to (i)
qualify to do business as a foreign corporation or as a broker-dealer in any
jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject;


(d)           Cause the Registrable Securities covered by such Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;


(e)           As promptly as practicable notify each Selling Holder, and any
underwriter, if any, (i) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or related
Prospectus or for additional information to be included in any Registration
Statement or Prospectus or otherwise, (iii) of the issuance by the Commission of
any stop order suspending the effectiveness of a Registration Statement or the
initiation or threatening of any proceedings for that purpose, (iv) of the
issuance by any state securities commission or other regulatory authority of any
order suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or “blue sky” laws or the
initiation of any proceedings for that purpose and (v) of the happening of any
event which makes any statement made in a Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated by
reference therein untrue or which requires the making of any changes in such
Registration Statement, Prospectus or documents so that they will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; and, as promptly as practicable thereafter, prepare and file with
the Commission and furnish a supplement or amendment to such Prospectus so that,
as thereafter deliverable to the purchasers of such Registrable Securities, such
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 
3

--------------------------------------------------------------------------------

 


(f)           Use its reasonable efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement, and, if one is issued,
to obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement at the earliest possible moment.


Each Selling Holder, upon receipt of any notice from the Company of the
happening of any event of the kind described in subsection (f) of this Section
3, shall forthwith discontinue disposition of the Registrable Securities until
such Selling Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by subsection (f) of this Section 3 or until it is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings which are
incorporated by reference in the Prospectus, and, if so directed by the Company,
such Selling Holder will, or will request the managing underwriter or
underwriters, if any, to, deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Selling Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice.


The Company may require each Selling Holder of Registrable Securities covered by
a Registration Statement to furnish to the Company such information and
undertakings regarding such Selling Holder and the distribution of such
Registrable Securities as the Company may from time to time reasonably request
in writing or as shall be required by law in connection therewith.


4.            Registration Expenses.  All expenses, other than underwriting
discounts and commissions and other fees and expenses of investment bankers,
other brokerage commissions and legal fees of an Investor or Investors, incident
to the Company’s performance of, or compliance with the provisions hereof,
including, without limitation, all registration, listing, and qualification
fees, printing and accounting fees, and the fees and disbursements of counsel
for the Company, with respect to the Registration Statement filed pursuant
hereto, shall be borne by the Company.
 
5.            Indemnification; Contribution.


(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, each Investor, its
officers, directors and each Person who controls such Investor (within the
meaning of the Securities Act), and any agent or investment adviser thereof,
against all losses, claims, damages, liabilities and expenses (including
reasonable attorneys’ fees and costs of investigation) arising out of or based
upon any untrue or alleged untrue statement of material fact contained in any
Registration Statement, any amendment or supplement thereto, any Prospectus or
preliminary Prospectus or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same arise out of or are based
upon any such untrue statement or omission based upon information with respect
to such Investor furnished in writing to the Company by or on behalf of such
Investor expressly for use therein; provided that, in the event that the
Prospectus shall have been amended or supplemented and copies thereof as so
amended or supplemented, shall have been furnished to an Investor prior to the
confirmation of any sales of Registrable Securities, such indemnity with respect
to the Prospectus shall not inure to the benefit of such Investor if the Person
asserting such loss, claim, damage or liability and who purchased the
Registrable Securities from such Investor did not, at or prior to the
confirmation of the sale of the Registrable Securities to such Person, receive a
copy of the Prospectus as so amended or supplemented and the untrue statement or
omission of a material fact contained in the Prospectus was corrected in the
Prospectus as so amended or supplemented.

 
4

--------------------------------------------------------------------------------

 


(b)           Indemnification by Investors.  In connection with any Registration
Statement in which an Investor is participating, each such Investor will furnish
to the Company in writing such information with respect to the name and address
of such Investor and such other information as may be reasonably required for
use in connection with any such Registration Statement or Prospectus and agrees
to indemnity, to the full extent permitted by law, the Company, its directors
and officers and each Person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
resulting from any untrue statement of a material fact in the Registration
Statement or Prospectus or any amendment thereof or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue or alleged untrue statement relates to any
information with respect to such Investor so furnished in writing by such
Investor specifically for inclusion in any Prospectus or Registration Statement;
provided, however, that such Investor shall not be liable in any such case to
the extent that prior to the filing of any such Registration Statement or
Prospectus or amendment thereof or supplement thereto, such Investor has
furnished in writing to the Company information expressly for use in such
Registration Statement or Prospectus or any amendment thereof or supplement
thereto which corrected or made not misleading information previously furnished
to the Company.  In no event shall the liability of any Selling Investor
hereunder be greater in amount than the dollar amount of the proceeds received
by such Selling Investor upon the sale of the Registrable Securities giving rise
to such indemnification obligation.


(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder agrees to give prompt written notice to the
indemnifying party after the receipt by such Person of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which such Person will claim indemnification or contribution
pursuant to the provisions hereof and, unless in the judgment of counsel of such
indemnified party a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claim, permit the
indemnifying party to assume the defense of such claim.  Whether or not such
defense is assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its consent (but such
consent will not be unreasonably withheld).  No indemnifying party will consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.  If the indemnifying party is not entitled to, or elects not to,
assume the defense of a claim, it will not be obligated to pay the fees and
expenses of more than one counsel (plus such local counsel, if any, as may be
reasonably required in other jurisdictions) with respect to such claim, unless
in the judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the fees and expenses of such additional counsel or counsels.  For the
purposes of this Section 5(c), the term “conflict of interest” shall mean that
there are one or more legal defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party or
such other indemnified parties, as applicable, which different or additional
defenses make joint representation inappropriate.

 
5

--------------------------------------------------------------------------------

 


(d)           Contribution.  If the indemnification from the indemnifying party
provided for in this Section 5 is unavailable to an indemnified party hereunder
in respect of any losses, claims, damages, liabilities or expenses referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact, has been made by, or relates to information
supplied by, such indemnifying party or indemnified parties, and the parties
intent, knowledge, access to information and opportunity to correct or prevent
such action.  The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 5(c), any reasonable
legal or other fees or expenses reasonably incurred by such party in connection
with any investigation or proceeding. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.


(e)           If indemnification is available under this Section 5, the
indemnifying parties shall indemnity each indemnified party to the full extent
provided in Sections 5(a) and (b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 5.


6.           Transfer of Rights.  The rights to cause the Company to register
Registrable Securities granted pursuant to the provisions hereof may be
transferred or assigned by any Investor to a transferee or assignee; provided;
however, that the transferee or assignee of such rights assumes the obligations
of such transferor or assignor, as the case may be, hereunder.


7.            Miscellaneous.


(a)           Amendment.  Except as otherwise provided herein, the provisions
hereof may not be amended, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given unless the Company has
obtained the written consent of Investors of at least a majority of the
aggregate number of the Registrable Securities then outstanding.


(b)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Investors of Registrable Securities.


            (c)         Counterparts. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.


            (d)         Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 
6

--------------------------------------------------------------------------------

 


            (e)           Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without reference
to its conflicts of law provisions.


            (f)           Severability. In the event that any one or more of the
provisions contained herein, or the application hereof in any circumstance is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provisions in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.


            (g)           Entire Agreement. This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of this agreement and understanding of the parties
hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein, concerning the registration rights granted by the Company
pursuant to this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the date first written above.


SPECTRUMDNA, INC.
   
By:
 
Name:
James A. Banister
Title:
CEO

 
 
8

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT


Counterpart Signature Page



Reference is hereby made to the Registration Rights Agreement dated as of
January 12, 2010 (the “Agreement”) by SpectrumDNA, Inc. (the “Company”) in favor
of each of the Investors (as defined in the Agreement).  By execution of this
Counterpart Signature Page to the Agreement, the undersigned hereby: (a)
acknowledges receipt of a copy of the Agreement and (b) agrees to be bound by
and obtain the benefit of the rights and restrictions of the Agreement.


IN WITNESS WHEREOF, this Counterpart Signature Page has been executed as of the
______ day of ________________, 2010.


 
Print Name of Investor(s)
 
 
 
 
Signature(s) (and Title, if applicable)
 
 


 
9

--------------------------------------------------------------------------------

 